Filed 6/12/13 Najafifard v. Mehdi CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


HOURIEH NAJAFIFARD,                                                  B236300
                                                                     (Los Angeles County
         Plaintiff and Respondent,                                   Super. Ct. No. LS021695)


         v.

AHMADI MEHDI,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Leland B.
Harris, Judge. Affirmed.

         Ahmadi Mehdi, in pro. per., for Defendant and Appellant.

         No appearance by Hourieh Najafifard, Plaintiff and Respondent.




                                      ___________________________
                                        INTRODUCTION

       Ahmadi Mehdi appeals from the issuance of a restraining order against him.
Because Mehdi failed to provide this court with a record sufficient to review this matter,
we affirm.

                  FACTUAL AND PROCEDURAL BACKGROUND

       Hourieh Najafifard filed a CH-100 Request for Orders to Stop Harassment on
July 8, 2011.1 After conducting a hearing on the matter on July 27, 2011, the court issued
a restraining order against Mehdi, to expire in two years. Mehdi timely appealed.
       The hearing was only reported in part, and the reporter’s transcript submitted on
appeal indicated that the reporter left before the conclusion of the proceedings. On
August 24, 2012, Mehdi made a motion in this Court to augment the record and to obtain
a settled statement of the omitted proceedings. On September 13, 2012, no opposition
having been filed, we ordered Mehdi to file a condensed narrative with the trial court and
ordered a settled statement or corrected record to be prepared after hearing. The Superior
Court file contains a two-page document designated as a condensed narrative filed by
Mehdi on October 2, 2012. At the hearing on November 6, 2012, the court, appearing to
conclude that the document was argument rather than a condensed narrative, issued a
minute order reciting its findings, and the basis for its conclusions.
       In its order, the court indicated that it had no independent recollection of the
original hearing, but had reviewed its minute order and the CH-100 and its attachments;
the court drew the inference that, after hearing from the parties, it had determined that
Najafifard was credible, and Mehdi was not, and on that basis sustained the petition by
clear and convincing evidence.




1      Because the Clerk’s Transcript and Supplemental Clerk’s Transcript do not
contain this document, we have referred to the original Superior Court file for this and
other essential documents.

                                              2
                                        DISCUSSION

       The preparation of a settled statement on appeal is governed by California Rules
of Court, Rules 8.130 (g) and 8.137. Rule 8.137 (b) requires that the appellant serve and
file “a condensed narrative of the oral proceedings that the appellant believes necessary
for the appeal.” The statement filed by Mehdi does not set forth any testimony, or
summaries of testimony, but instead complains about issues the trial court omitted or
failed to consider. The statement did not comply with the rules.
       The condensed narrative must accurately reflect the proceedings in the trial court.
Where it is not objective and truthful, but contains only fragments of evidence, or
partisan statements, the trial court is entitled to prepare a statement that reflects the actual
proceedings. When appellant “fails to convince the trial judge that his statement
accurately reflects the proceedings in question, the action of the trial judge, who heard
and tried the case, must be regarded as final.” (Burns v. Brown (1946) 27 Cal.2d 631,
636; see also St. George v. Superior Court (1949) 93 Cal.App.2d 815,817 [trial judge has
full power over the record so long as it does not act in arbitrary manner].) Mehdi has not
demonstrated that the settled statement prepared by the trial court, in light of his own
inadequate narrative, was arbitrary or inaccurate.2
       Mehdi’s brief to this court is similarly insufficient. He fails to discuss the standard
of review, and also fails to present any legal authority for any of his arguments.3 As
such, he has forfeited his arguments on appeal. “It is a fundamental rule of appellate
review that the judgment appealed from is presumed correct and ‘“‘all intendments and


2       This Court recognizes the difficulties faced by litigants, particularly those who are
self-represented, who find themselves unprepared to reproduce the testimony at trial in
the absence of a reporter’s transcript. Unless made aware at the outset of the proceedings
of the rules governing settled statements, they may find their ability to appeal
constrained. Nonetheless, in this case, appellant made no reasonable efforts to comply
with the rules or the orders of this Court.

3      Indeed, he attached a Table of Authorities clearly copied from some other
document, some of which contains no page references, and some to pages on which no
authority is found.

                                               3
presumptions are indulged in favor of its correctness.’” [Citation.]’ [Citation.] An
appellant must provide an argument and legal authority to support his contentions. This
burden requires more than a mere assertion that the judgment is wrong. ‘Issues do not
have a life of their own: If they are not raised or supported by argument or citation to
authority, [they are] . . . waived.’ [Citation.] It is not our place to construct theories or
arguments to undermine the judgment and defeat the presumption of correctness. When
an appellant fails to raise a point, or asserts it but fails to support it with reasoned
argument and citations to authority, we treat the point as waived. [Citation.]” (Benach v.
County of Los Angeles (2007) 149 Cal.App.4th 836, 852). “When an issue is
unsupported by pertinent or cognizable legal argument it may be deemed abandoned and
discussion by the reviewing court is unnecessary. [Citations.]” (Landry v. Berryessa
Union School Dist. (1995) 39 Cal.App.4th 691, 699-700.)
       In any event, Mehdi’s brief essentially argues that the trial court erred in its
assessment of credibility, and failed to consider Mehdi’s evidence, which contradicted
that of Najafifard. As, on review, we do not reweigh such credibility determinations
(Bertero v. National General Corp. (1974) 13 Cal.3d. 43, 64), those arguments would fail
in any case.

                                       DISPOSITION

       The judgment is affirmed. Mehdi is to bear his own costs on appeal.




                                                    ZELON, J.




We concur:


       PERLUSS, P. J.                               WOODS, J.


                                                4